United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, New Castle, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-519
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2009 appellant, through his attorney, filed a timely appeal from the
August 31, 2009 recurrence of disability decision of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on July 22, 2008
causally related to her February 24, 2007 employment injury.
FACTUAL HISTORY
On February 24, 2007 appellant, then a 51-year-old clerk, filed a traumatic injury claim
for an injury to her back, right leg and elbow when she slipped and fell between a truck and the
dock lift. On May 8, 2007 Dr. Elbert Acosta, her attending physician, stated that his diagnosis at
the time of the fall and on the May 2007 visit, was pain in her lower back and leg. He noted that
a magnetic resonance imaging (MRI) scan revealed degenerative disc disease and disc bulges at

L3 to L5. Dr. Acosta did not indicate that the disc bulges were caused by the February 24, 2007
fall. The Office accepted appellant’s claim for a left leg contusion, lower back contusion and
right elbow abrasion.
On July 19, 2007 Dr. Parvaz Baghai, an attending Board-certified neurosurgeon,
reviewed the medical history and provided findings on physical examination, who diagnosed
lumbar stenosis, as revealed in a March 2007 MRI scan, at the L3 to L5 levels, secondary to
degenerative changes in the lumbar spine. Dr. Baghai opined that the February 24, 2007 work
incident caused the lumbar stenosis to become symptomatic. On April 28, 2008 he noted that
appellant could not walk or stand for any length of time.
Appellant underwent back surgery on July 22, 2008 for lumbar stenosis at L3 to L5. She
filed a claim for a recurrence of disability on that date.
In an August 8, 2008 memorandum, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon and an Office medical adviser, reviewed the medical records including February 25,
2007 x-rays and lumbar spine MRI scans on March 6, 2007 and May 16, 2008 revealing
degenerative changes. He reviewed the reports from Dr. Baghai. Dr. Berman opined that
appellant’s longstanding osteoarthritic and spinal stenotic changes in the lumbar spine caused the
need for the July 22, 2008 back surgery, not the February 24, 2007 back contusion.
The Office found a conflict in medical opinion between Dr. Baghai and Dr. Berman. It
referred appellant together with the case file and statement of accepted facts, to Dr. Michael J.
Jurenovich, a Board-certified osteopathic orthopedic surgeon and an impartial medical specialist,
to resolve the conflict.
In an October 21, 2008 report, Dr. Jurenovich reviewed the medical history, including the
results of x-rays and MRI scans. He provided findings on physical examination. The history
provided by appellant was that she fell backward while loading a truck at work, striking her
elbow, right leg and back. Her accepted conditions included a left leg contusion, low back pain
and right elbow abrasions. Dr. Jurenovich noted that appellant had a long history of
osteoarthritis and lumbar spinal stenosis prior to her 2007 employment injury. On physical
examination straight-leg raising was mildly positive in the left leg at 90 degrees and negative in
the right leg. There was no atrophy in either lower extremity. Appellant left leg contusions and
right elbow abrasions had healed. The July 22, 2008 operative report indicated no evidence of
disc herniation. There was no acute injury that required the back surgery. Dr. Jurenovich opined
that the July 22, 2008 back surgery was not causally related to appellant’s February 24, 2007
employment injury, a lower back contusion.
By decision dated October 29, 2008, the Office found that Dr. Jurenovich’s opinion was
entitled to special weight. Dr. Jurenovich’s opinion established that appellant’s July 22, 2008
recurrence of disability was not causally related to her February 24, 2007 employment injury.
Appellant requested reconsideration. In reports dated February 2 and 24, 2009,
Dr. Baghai stated that the disc bulges at L3 to L5 revealed in the March 2007 MRI scan
contributed to her preexisting lumbar spine stenosis. He opined that the February 24, 2007
employment injury aggravated appellant’s preexisting degenerative changes in her lumbar spine

2

and necessitated the July 22, 2008 back surgery. During appellant’s fall on February 24, 2007,
there was a loading mechanism of the spine that was likely to result in disc bulging. Bulging of
the L3-4 and L4-5 disc was the significant element in causing her lumbar spine condition to
become symptomatic. Despite her preexisting degenerative lumbar spine disease, appellant
functioned effectively until the fall which resulted in sudden aggravation of the spinal stenosis by
the addition of the disc bulging to the preexisting degenerative process.
By decision dated August 31, 2009, the Office denied modification of the October 29,
2008 decision.1
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 An employee who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for he or she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound reasoning.3 Where no such rationale is present, medical
evidence is of diminished probative value.4
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.5 Where a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.6

1

Subsequent to the August 31, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); see also Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
6

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

3

ANALYSIS
Appellant has the burden to provide medical evidence establishing that she sustained a
recurrence of disability on July 22, 2008 causally related to her February 24, 2007 accepted left
leg and lower back contusions and right elbow abrasions.
Due to the conflict in medical opinion between Dr. Baghai and Dr. Berman, the Office
referred the case to Dr. Jurenovich for an independent medical examination.
Dr. Jurenovich, a Board-certified orthopedic surgeon, who was provided with a statement
of accepted facts and the case file, conducted an independent review of appellant’s lumbar spine
condition. He reviewed the medical history, including the results of x-rays and MRI scans. The
history provided by appellant was that she fell backward while loading a truck at work, striking
her elbow, right leg and back. Her accepted conditions included a left leg contusion, low back
pain and right elbow abrasions. Dr. Jurenovich noted that appellant had a long history of
osteoarthritis and lumbar spinal stenosis prior to her 2007 employment injury. He provided
findings on physical examination including straight-leg raising that was mildly positive in the
left leg at 90 degrees and negative in the right leg. There was no atrophy in either lower
extremity. The July 22, 2008 operative report indicated no evidence of disc herniation. There
was no acute injury that required the back surgery. Dr. Jurenovich opined that the July 22, 2008
back surgery was not causally related to appellant’s February 24, 2007 lower back condition, a
contusion.
The report of Dr. Jurenovich is based upon a complete and accurate factual and medical
background. The Board finds that Dr. Jurenovich’s thorough and well-rationalized report
established that appellant’s July 22, 2008 lumbar surgery and recurrence of disability was not
causally related to her February 24, 2007 employment injury. Appellant failed to meet her
burden of proof to establish that she sustained a work-related recurrence of disability on
July 22, 2008.
In February 2009, Dr. Baghai contended that appellant’s February 24, 2007 fall was
likely to have caused disc bulging. He stated that the disc bulges at L3 to L5 revealed in the
March 2007 MRI scan contributed to appellant’s preexisting lumbar spine stenosis, causing her
lumbar spine condition to become symptomatic. Despite her preexisting degenerative lumbar
spine disease, appellant functioned effectively until the February 24, 2007 fall which resulted in
sudden aggravation of the spinal stenosis by the addition of the disc bulging to the preexisting
degenerative process. Dr. Baghai opined that the February 24, 2007 employment injury
aggravated appellant’s preexisting degenerative changes in her lumbar spine and necessitated the
July 22, 2008 back surgery. An additional report from a claimant’s physician, which essentially
repeats earlier findings and conclusions, is generally insufficient to overcome the weight
accorded to an impartial medical specialist’s report where the claimant’s physician had been on
one side of the conflict in the medical opinion that the impartial medical examiner resolved.7
Dr. Baghai was on one side of the conflict which Dr. Jurenovich’s opinion was found to resolve.
He did not explain how the February 24, 2007 fall caused disc bulges in appellant’s lumbar
7

See Roger G. Payne, 55 ECAB 535 (2004).

4

spine. Dr. Baghai did not mention disc bulges in his July 19, 2007 report or July 22, 2008
operative report. His February 2009 reports did not explain why he failed to address appellant’s
disc bulges in his earlier reports. Such explanation is particularly important in light of the
significance Dr. Baghai gave to the disc bulges in his February 2009 reports. The Board finds
that Dr. Baghai’s February 2009 reports are not sufficient to overcome the weight of
Dr. Jurenovich’s medical opinion.
On appeal appellant contends that there was no conflict because the Office did not
consider Dr. Baghai’s opinion. However, the record shows that Dr. Berman reviewed
Dr. Baghai’s reports. However, he did not agree with Dr. Baghai, a conflict was created.
Appellant also contends that the statement of accepted facts provided to Dr. Jurenovich was not
accurate in stating that on February 24, 2007 she fell backward while loading a truck, rather than
stating that she fell between the truck and the loading dock. However, the description in the
statement of accepted facts is the same as the description she provided to Dr. Jurenovich.
Appellant’s arguments on appeal are insufficient to establish that she sustained a recurrence of
disability on July 22, 2008 causally related to her February 24, 2007 employment injury.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she had
a recurrence of disability on July 22, 2008 causally related to her February 24, 2007 employment
injury.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 31, 2009 is affirmed.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

